Order filed April 9, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00949-CV
                                   ____________

                            ASHLEY JOHN, Appellant

                                         V.

SERVICE KING PAINT & BODY, LLC, DBA SERVICE KING, AKA/DBA
      SERVICE KING #069 SERVICE KING COLLISION REPAIR
         CENTER, SERVICE KING HOLDINGS, LLC, Appellees


                  On Appeal from County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 17-CCV-059423

                                      ORDER

      Appellant has filed a motion to challenge the trial court’s order to pay costs.
Pursuant to Rule 145(g)(3) of the Texas Rules of Civil Procedure, we order the
Fort Bend County District Clerk and the court reporter for County Court at Law
No. 4 to prepare and file with this court the record of all trial court proceedings on
appellant’s claim of indigence. See Tex. R. Civ. P. 145(g)(3). The record must be
provided without charge and filed with this court on or before April 24, 2020.

      Any response to appellant’s motion challenging the ruling by the trial court
is due within fifteen (15) days of the date the record of all trial court proceedings
on appellant’s claim of indigence is filed in this court.



                                               PER CURIAM




Panel Consists of Chief Justice Frost and Justices Jewell and Spain.